Citation Nr: 0511339	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-32 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment.

3.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

4.  Entitlement to a disability rating in excess of 10 
percent for asthma.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1952 to 
July 1980. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 decision by the RO in Columbia, South 
Carolina, which in pertinent part, confirmed and continued a 
10 percent disability for hypertension and a noncompensable 
rating for asthma.  This case is also on appeal from a July 
2003 decision, which in pertinent part, denied entitlement to 
a certificate of eligibility for financial assistance in the 
purchase of an automobile and adaptive equipment, and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
and increased the veteran's disability rating for asthma to 
10 percent, effective July 17, 2002.

In an April 2002 supplemental statement of the case, the RO 
found that the veteran withdrew his claims for increased 
ratings for hypertension and asthma.  An appellant or his 
representative may be withdrawn in writing at any time before 
the Board promulgates a decision.  38 C.F.R. § 20.204 (2004).   
Withdrawal may be made by the appellant or by his authorized 
representative, however, the withdrawal must be in writing or 
on the record at a hearing.  38 C.F.R. § 20.204 (2004).  
There is no writing in the record from the veteran or his 
representative withdrawing these appeals, and both claims are 
properly before the Board.  

The Board notes that in the July 2003 rating decision, the RO 
assigned an effective date of July 17, 2002 for an increased, 
10 percent, rating for asthma.  The RO explained that it had 
selected that date because that was the date the RO received 
the veteran's increased rating claim.  It appears, however, 
since the veteran did not effectively withdraw his earlier 
appeal, that a claim for an increased rating for asthma was 
received at the RO on September 23, 1997.  

The issues of entitlement to a certificate of eligibility for 
financial assistance in the purchase of an automobile and 
adaptive equipment, entitlement to a disability rating in 
excess of 10 percent for hypertension and entitlement to a 
disability rating in excess of 10 percent for asthma are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran has the following service-connected 
disabilities: glaucoma, rated as 70 percent disabling; 
arthritis of the left shoulder, rated as 10 percent 
disabling; hypertension, rated as 10 percent disabling; 
asthma, rated 10 percent disabling; and lipomas of the left 
and right thigh, rated noncompensable.  The combined service-
connected disability rating is 80 percent.  

3.  The medical evidence of record shows that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

Analysis

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Id.  For the above purpose of one 60 
percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361 (1993).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.   
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In this case, the veteran has the following service-connected 
disabilities: glaucoma, rated as 70 percent disabling; 
arthritis of the left shoulder, rated as 10 percent 
disabling; hypertension, rated as 10 percent disabling; 
asthma, rated 10 percent disabling; and lipomas of the left 
and right thigh, rated noncompensable.  The combined service-
connected disability rating is 80 percent.  Thus, the 
percentage criteria of 38 C.F.R. § 4.16(a) are met.  The 
remaining question is whether the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities.

The record shows that in May 2003, the veteran underwent a VA 
opthalmological examination.  In regards to employability, 
the examiner opined that the veteran's vision was inadequate 
to maintain reasonable employment.  He further commented that 
the veteran could not see well enough at a distance to 
adequately drive a car and his visual field was severely 
constricted, which made it made it very difficult for him to 
maintain any normal type of employment.  There is no specific 
contrary medical opinion of record.  Therefore, all the 
evidence is to the effect that the veteran's service 
connected disabilities preclude him from maintaining suitable 
gainful employment.  Resolving doubt in the veteran's favor, 
the Board finds that the evidence supports an award of TDIU.  
38 C.F.R. § 4.3.  The appeal is granted.

ORDER

Entitlement to TDIU is granted.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, enhances VA's duty to assist a claimant in 
developing facts pertinent to his claim, and to provide 
notice regarding the claim.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004); 38 C.F.R. 
§ 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
(regulations promulgated to implement the statutory changes).  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id.

Regarding the issues of entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile and adaptive equipment, entitlement to a 
disability rating in excess of 10 percent for hypertension, 
and entitlement to a disability rating in excess of 10 
percent for asthma, review of the claims folder fails to 
reveal notice which complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  A remand is required in 
order to correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

With respect to the issue of entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile and adaptive equipment, the statement of the case 
accurately cited 38 U.S.C.A. § 3902 (West 2002) and 38 C.F.R. 
§ 3.808.  It also included reference to 38 C.F.R. § 17.119.  
However, 38 C.F.R. § 3.808(d), has been changed, and 38 
C.F.R. § 17.119 has been deleted.  38 C.F.R. §§ 17.156, 
17.157, and 17.158 have been added to give additional 
guidance with respect to applications for automobile adaptive 
equipment.  These new regulations indicate that the Under 
Secretary for Health or designee determines that such 
equipment is deemed necessary to insure that the eligible 
person will be able to operate the automobile.

A certification of eligibility for financial assistance in 
the purchase of one automobile and of basic entitlement to 
necessary adaptive equipment will be made where the claimant 
meets the requirements of paragraphs (a), (b) and (c) of 38 
C.F.R. § 3.808.  The claimant must have had active military, 
naval or air service.  38 C.F.R. § 3.808(a) (2004).  One of 
the following must exist and be the result of a disease or 
injury incurred in or aggravated during active military, 
naval or air service: (i) loss or permanent loss of use of 
one or both feet; (ii) loss or permanent loss of use of one 
or both hands; (iii) permanent impairment of vision of both 
eyes: central visual acuity of 20/200 or less in the better 
eye, with corrective glasses, or central visual acuity of 
more than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye; and (iv) for adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.  38 C.F.R. § 3.808(b) (2004).  A specific 
application for financial assistance in purchasing a 
conveyance is required, and must contain a certification by 
the claimant that the conveyance will be operated only by 
persons properly licensed.  38 C.F.R. § 3.808(c) (2004).

In May 2003 the veteran underwent a VA opthalmological 
examination.  The examiner did not state whether the veteran 
had a field defect in which the peripheral field had 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 20° 
in the right eye.  The claims folder contains charts of the 
veteran's visual fields, but the Board is not permitted to 
substitute its medical interpretation of these charts for 
that of medical professionals.  Colvin v. Derwinski, 1 Vet. 
App.171 (1991).

The Board notes that, after the RO issued its September 2003 
supplemental statement of the case but, before it certified 
the appeal to the Board in March 2004, additional evidence 
was obtained, which included a private medical opinion from 
A.R.K., M.D., dated December 2003 and VA outpatient treatment 
records dated July 2003 to August 2003.  There is no 
indication that the RO ever considered this evidence.  See 38 
C.F.R. § 19.31(b)(1) (when a supplemental statement of the 
case must be furnished).

Accordingly, this case is remanded for the following actions:

1.  Notify the veteran and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claims on appeal; of 
what information or evidence the 
veteran should provide, and what 
information or evidence VA will attempt 
to obtain on his behalf; and that he 
should submit relevant evidence in his 
possession.  

2.  Arrange for the examiner who 
conducted the May 2003 VA 
opthalmological examination, to review 
the claims folder.  The examiner should 
respond to the following questions:

a.  Does the veteran have central 
visual acuity of 20/200 or less, with 
corrective glasses in his right eye?

b.  If the veteran's central visual 
acuity in his right eye is better than 
20/200, is there a field defect in 
which the peripheral field has 
contracted to such an extent that the 
widest diameter of visual fields 
subtends an angular distance no greater 
than 20 degrees?

If the May 2003 examiner is 
unavailable, another qualified medical 
professional may review the claims 
folder and provide the needed opinions.  
If any questions cannot be answered 
from evidence contained in the claims 
folder, afford the veteran a new 
opthalmology examination to obtain the 
needed opinions.

3.  Then re-adjudicate the claims, and if 
they are not granted, issue a 
supplemental statement of the case.  
Return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


